Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 16 April 1800
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


				
					my Dear sister
					
						April 16th [1800]
					
				
				I have received two Charming Letters from my much loved sister since my last to her. they demand from me a More minute reply than my time will allow, being unwilling to leave a visitor who has been with me for a week past, Mrs Johnson & Son from Georgetown, the Mother and Brother of My Dear absent Sons Louissa, tho formerly known to me as a visitor an acquaintance merly, without any particuliar interest in more than an agreable person & pleasing manners excite. I find since the familis are united by marriage much greater and more powerfull attractions towards it. add to this mrs Johnson is a sensible well bred discreet woman, with polite and affable manners: I expect her to remain with me a week longer—
				The season my dear sister is delightfull. the grass & grain have spread over the late barren plains & feilds, a verdure which invigorates the spirits, and gives pleasure to the Eye, raising which you behold the Trees all corresponding with their parent Earth, streching forth their luxurient Branches drest in natures most pleasing livery. the weeping Willow, which is a favorite tree with Me, from the gracefullness of its slender branches, and which float and wave to every breaze, intermixt with tall strait & Elegant poplar, form a most Charming assembledge planted and intermixt as they are throughout every street in this large & populus city— as they are of quick growth thousands of them have been planted out and grown to a Surprizing height Since I first a resident in this city and contribute greatly to the Beauty of it, releiving the Eye from the dead and flat appearence of the brick walls of the Houses— the streets here are all upon strait lines crossd like a checker board, the Width of them add greatly to the Elegance convenience & beauty of the city—and admit of trees upon each side of them, paved with larg brick upon each side upon which foot passengers always walk, so that you never see a person in the middle of the street but with waggons or carriages— since Congress first sit here, the city has grown one third— most of the Elegant Houses have been built within the last ten years—
				I have past one of the pleasentest winters which I have experienced for many Years. thanks to the Giver of every good gift, my Health has been firmer, and I have experienced less indisposition than for many Years past. Some Sleepless night I have had, but they have been few in Number compared with the last winter. I propose

returning to Boston Quincy in the next Month. Congress talk of rising then, but I rather fear they will Sit into June. Your son is some afflicted with what I may properly stile our Family infirmity, the Rhumatism. Thomas is equally So, but neither of them have been confined with it.—
				I am persuaded Your Abbes feverish habit proceeds from worms. try the wafers which I gave you for her, they are safe. I have used them for caroline smith. use the cold Bath for her, and by gentle excercise and Air strengthen her Habit; a change of Air may also prove salubrious to her I shall hope for a visit from you my dear sister as soon after my return as you can make it convenient. the kind of Lawn which you request to have, is not be had here. I shall attend to the Linnen but from the confusions in Ireland, they come out much higher than formerly. we Made a peice up for your son, the beginning of the Winter.
				My Love to Miss Palmer. do not blame Nature, by which she is endowed with strong passions & a Warm Heart; I never was an advocate, “for logs of Green wood which quench the coals” nor do I believe that in this matures age of Reason and reflection I should find any attractions in a stoic Soul— the kind and friendly admonitions of Parental experience, should not be disregarded, nor the check the too enthusiasm of youth, and teach them to view the world as it really is, and humane nature as it will be found, full of imperfections, much to forgive & much to be forgiven— Youth is the season for joy, for hope, for pleasure & for improvement; made it is excess alone which renders these blessings hurtfull— but I Must hasten to close my Letter with / assureing my Dear sister that / I am her truly affectionate
				
					A A
				
			